              Case 19-50917-BLS      Doc 30       Filed 02/01/21     Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                         Case No. 17-12560 (BLS)

                     Debtor                                 (Jointly Administered)

MICHAEL GOLDBERG
                     Plaintiff                              Adv. Proc. No.: 19-50917 (BLS)
                     vs.
KIM BULTER, an individual
                     Defendant



                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

ALISON MOODIE, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Bankruptcy Solutions, LLC, located at 777
   Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a party
   to the above-captioned action.

2. On December 22, 2020, I caused to be served the “Order Assigning Adversary Proceeding
   to Mediation and Appointing Mediator,” dated November 6, 2020, [Docket No. 25] by
   causing a true and correct copy to be delivered via electronic mail to:
   mlee@hamburgerlaw.com (Counsel to the Defendant).

                                                                   /s/ Alison Moodie
                                                                   Alison Moodie
 Sworn to before me this
 23rd day of December, 2020
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires September 24, 2021



                                            -1-
